Citation Nr: 1423349	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-24 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the Appellant's character of discharge for the period of service from June 6, 1977, to July 5, 1983, is a bar to payment of Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Appellant served on active duty in the United States Navy from June 6, 1977, to April 1, 1980, and in the Air Force from April 2, 1980, to July 5, 1983.  

This case comes before the Board of Veterans' Appeals  (Board) on appeal of an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which determined that the Appellant's period of service from June 1977 to July 1983 was not honorable for VA purposes. 

In May 2012, the Appellant presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1.  The Navy has determined that the Appellant had honorable service from June 6, 1977, to April 1, 1980.  

2.  The Air Force has determined that the Appellant was discharged for bad conduct from April 2, 1980, to July 5, 1983.    

3.  The Appellant's bad conduct discharge was due to serious, willful, and persistent misconduct.  It did not consist of minor offenses offset by otherwise honest, faithful, and meritorious service. 

4.  The evidence does not establish that the Appellant was insane at the time of his misconduct for which he received a bad conduct discharge. 


CONCLUSIONS OF LAW

1.  The character of the Appellant's service from June 6, 1977, to April 1, 1980, is not a bar to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.354 (2013). 

2.  The character of the Appellant's service from April 2, 1980, to July 5, 1983, is a bar to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.354 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to claim involving the character of an appellant's discharge, proper notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The Appellant was provided a notification letter in June 2009.  Furthermore, the duty to assist the Appellant has been satisfied as all service treatment records and personnel records are associated with the claims file.  No further notice or assistance to the Appellant is required to fulfill VA's duty to assist him in the development of the character of discharge claim. 

Also, as noted above, the Appellant presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the May 2012 hearing before the Board.  Neither the Appellant nor his representative has asserted that VA has failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

Analysis

A person seeking VA benefits must first establish that they have attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2013).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release 
under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2013).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a) (2013). 

A discharge or release because of one of the offenses specified under 38 C.F.R. 
§ 3.12(d) (2013) is considered to have been issued under dishonorable conditions: (1) Acceptance of an undesirable discharge to escape trial by general court-martial; (2) Mutiny or spying; (3) An offense involving moral turpitude (This includes, generally, conviction of a felony); (4) Willful and persistent misconduct (This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious); (5) Homosexual acts involving aggravating circumstances or other factors affecting the performance of duty (examples of homosexual acts involving aggravating circumstances or other factors affecting the performance of duty include child molestation, homosexual prostitution, homosexual acts or conduct accompanied by assault or coercion, and homosexual acts or conduct taking place between service members of disparate rank, grade, or status when a service member has taken advantage of his or her superior rank, grade, or status.). 

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n) (2013).  An absence without leave, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995). 

A discharge or release from service under one of the above conditions specified in 38 C.F.R. § 3.12 (d) (2013) is a bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. 
§ 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2013).  

VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354(a) (2013).  In the process of consulting various well-accepted legal authority, VA General Counsel has noted that the term insanity was synonymous with psychosis.  VAOPGCPREC 20-97, 62 Fed. Reg. 37955 (1997).  The burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995). 

Service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a) (2013); Spencer v. West, 13 Vet. App. 376, 380, (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  

The record reflects that the Appellant was issued two DD Forms 214.  One DD-214 reflects that the Appellant was inducted into the Navy on June 6, 1977, for a term of service of two years, nine months, and 25 days.  He was discharged on April 1, 1980, and the character of service listed on this DD-214 is honorable.

The second DD-214 reflects that the Appellant entered the Air Force on April 2, 1980.  The separation date of this service was July 5, 1983, the character of discharge was bad conduct, and reason for separation was conviction by a special court martial.  

Generally, an entire period of service constitutes one period of service, and entitlement to benefits will be determined by the character of the final termination of such period of service.  See 38 C.F.R. § 3.13(b) (2013).  An exception to the general rule is set forth in 38 C.F.R. § 3.13(c), which provides that "a person shall be considered to have been unconditionally discharged or released from active military, naval or air service when the following conditions are met: (1) The person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (2) [t]he person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) [t]he person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment."

In reviewing the record, the Appellant's character of service has been classified by the Navy as honorable for the period from June 6, 1977, to April 1, 1980.  As previously noted, the designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a) (2013).  Similarly noted, service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  See Spencer v. West, 13 Vet. App. 376 (2000); Venturella v. Gober, 10 Vet. App. 340 (1997); Cahall v. Brown, 7 Vet. App. 232 (1994); Duro v. Derwinski, 2 Vet. App. 530 (1992); Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Accordingly, VA benefits may be granted if they are based upon the period of service from June 6, 1977, to April 1, 1980.  In this case, the Appellant's claims for service connection for acquired psychiatric disabilities and traumatic brain injury are based on his first period of service.   As this period falls within a period of honorable service, there is no bar to VA benefits as to the claims for service connection.

In sum, the Board finds that the Navy's characterization of the Appellant's service from June 6, 1977, to April 1, 1980, as honorable is binding upon the VA.  As such, the Appellant qualifies as a "veteran" for the period of service extending from June 6, 1977, to April 1, 1980, and therefore is eligible to receive VA benefits based upon this period of service.  

However, he is not eligible to receive VA benefits based upon his period of service in the Air Force extending from April 2, 1980, to July 5, 1983, because this period of service was completed under conditions other than honorable.  As previously noted, VA benefits are barred if a veteran is discharged under any of the conditions outlined at 38 C.F.R. § 3.12(c) or offenses pursuant to 38 C.F.R. § 3.12(d). 

The regulatory bar against willful and persistent misconduct, under 38 C.F.R. 
§ 3.12(d)(4) prevents payment of VA benefits to the Appellant. The Appellant's extended lengths of unauthorized absence (176 days) was tantamount to willful and persistent misconduct.  Indeed, the Court has determined that an AWOL, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995). 

The Court also affirmed a Board decision that found that 32 days of unauthorized absence out of 176 days total service was severe misconduct and, by analogy, persistent misconduct.  Winter v. Principi, 4 Vet. App. 29 (1993).  The situation here is not only similar to the facts of Winter, but more egregious.  Here, the service personnel records show three different periods of AWOL (February 1, 1981, to April 16, 1981; May 18, 1981, to August 5, 1981; and September 24, 1981, to October 15, 1981) for a total of 176 days lost for AWOL during his second period of active duty from April 2, 1980, to July 5, 1983.  That is, he had over five months of unauthorized absence of a four year enlisted term.  Due to his period of AWOL, he was only credited for approximately two years, nine months, and 11 days of total active duty during this tour of duty.  Furthermore, in August 1980 he received a non-judicial punishment for assaulting a fellow service member.  During his periods of AWOL, he was charged with various civilian offenses:  creating a disturbance in April 1981, and assault and battery to which he was sentenced to 30 days in county jail in July 1981.  In September 1981, he received a special court article for violation under Article 86 of the Uniform Code of Military Justice.  The Appellant's numerous long periods of unauthorized absence coupled with his various military and civilian convictions constituted willful and persistent misconduct, decidedly not of a minor nature.  It is especially willful conduct since he was also declared a deserter on two occasions (on March 2, 1981, due to unauthorized absence since February 1, 1981, and again on June 18, 1981, due to unauthorized absence since May 19, 1981).  Therefore, the record shows a pattern of behaviors that may be characterized as serious, willful, and persistent misconduct, which was not offset by otherwise honest, faithful and meritorious service. 

The circumstances of service and entitlement are determined by the character of the final termination of such active service.  See 38 C.F.R. § 3.13(b) (2013).  An exception to this finding is if it is established that, at the time of the commission of an offense leading to a person's court-martial, discharge, or resignation, that person was insane, then he shall not be precluded from benefits under laws administered based on the period of service from which he was separated.  See 38 U.S.C.A. 
§ 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2013).  But mental illness is not identical to insanity.  Beck v. West, 13 Vet. App. 535, 539 (2000).   Instead, there must be competent evidence establishing the Appellant was insane at the time of the offenses in question leading to the other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  Significantly, the burden is on the Appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449   (1995). 

Concerning this exception, the Board notes that the Appellant alleged that he must have had a psychiatric condition that contributed to his periods of  AWOL.  However, the Appellant does not give much detail regarding this contention and in any case, there is simply no contention that he was insane at the time of his offenses in question.  Id.  There is also no clinical finding that he was ever "insane" while engaging in unauthorized absence for extended periods of time and committing the various offenses cited herein. 

For the reasons and bases discussed, the Board finds that the Appellant's character of discharge for his second period of service is a bar to him receiving VA benefits.  As the preponderance of the evidence is against this portion of the claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
















	(CONTINUED ON NEXT PAGE)


ORDER

The character of the Appellant's military service discharge for the period from June 6, 1977, to April 1, 1980, is not a bar to benefits administered by the Department of Veterans Affairs, and the appeal is granted.

The character of the Appellant's military service discharge for the period from April 2, 1980, to July 5, 1983, is a bar to benefits administered by the Department of Veterans Affairs, and the appeal is denied.





____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


